253 F.2d 427
PLUMBING & PIPE FITTING LABOR-MANAGEMENT RELATIONS TRUST et al., Appellants,v.CONDITIONED AIR & REFRIGERATION CO., a corporation, et al., Appellees.
No. 15445.
United States Court of Appeals Ninth Circuit.
February 3, 1958.

P. H. McCarthy, Jr., San Francisco, Cal., for appellant.
Roth & Bahrs, San Francisco, Cal., Paul K. Doty, Fresno, Cal., Robert J. Scolnick, San Francisco, Cal., for appellee.
Before LEMMON, CHAMBERS and BARNES, Circuit Judges.
PER CURIAM.


1
The district court has determined that payments made by the plaintiffs-appellees for the support of the Plumbing and Pipe Fitting Labor-Management Relations Trust are in violation of Section 302(b) of the Labor Management Relations Act of 1947. See 29 U.S.C.A. § 186(b). Further payments have been enjoined.


2
For a statement of the case reference is made to the district court's decision: Conditioned Air & Refrigeration Co. v. Plumbing & Pipefitting Labor-Management Relations Trust, 159 F. Supp. 887.


3
In the time intervening before argument in this case, this Court's decision came down September 16, 1957, in Sheet Metal Contractors Association of San Francisco v. Sheet Metal Workers International Association, 9 Cir., 248 F.2d 307. Rehearing therein was denied on November 5, 1957. Certiorari thereon was denied on January 13, 1958. Sheet Metal Workers International Association v. Sheet Metal Contractors Association, 78 S. Ct. 367.


4
We are unable to find any distinguishing facts in the Plumbing Trust which should produce a different result than was reached in the Sheet Metal Trust. The Sheet Metal case, as this one, was capably presented. We adhere to the decision of the division which heard the Sheet Metal case.


5
Therefore, judgment is affirmed.